IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 4, 2009
                                     No. 08-30667
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




TOMMY K. CRYER,

                                                  Plaintiff-Appellant,

v.

UNITED STATES OF AMERICA,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:07-CV-2206




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Tommy Cryer sued the government, pursuant to 26 U.S.C. § 7431, for al-
leged wrongful disclosures of tax return information in violation of id. § 6103.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30667

The district court granted the government’s motion to dismiss for failure to state
a claim, mainly on the ground that the information allegedly disclosed is not “re-
turn information” as intended by the statute.
      The district court explained its reasons in a careful “Memorandum Ruling”
entered on May 13, 2008. We agree with the analysis in that opinion. The judg-
ment is AFFIRMED, essentially for the reasons given by the district court.




                                        2